Danhof, C.J.
(concurring). I concur in the result reached by the majority based on the law of the case doctrine. Muilenberg v Upjohn Co, 169 Mich App 636, 640-641; 426 NW2d 767 (1988). I write separately to point out my disagreement with the suggestion set forth in Meadowlanes Limited Dividend Housing Ass’n v Holland, 156 Mich App 238; 401 NW2d 620 (1986), lv den 428 Mich 866 (1987), that a mortgage interest subsidy should be considered as part of the value of a limited dividend project. The interest subsidy is not a proper subject to be taxed under Michigan’s property tax laws. Pinelake Housing Cooperative v Ann Arbor, 159 Mich App 208, 227-228; 406 NW2d 832 (1987); Tradewinds East Associates v Hampton Charter Twp, 159 Mich App 77, 88, n 1; 406 NW2d 845 (1987), lv den 428 Mich 920 (1987); Congresshills Apartments v Ypsilanti Twp (After Remand), 128 Mich App 279, 283; 341 NW2d 121 (1983).